Citation Nr: 1508227	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-05 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a skin disability, to include as secondary to herbicide exposure.

4. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In October 2014, the Veteran testified before the undersigned at a Board hearing held via videoconference; a transcript of that hearing is of record.

The issues of entitlement to service connection for a skin disability and hypertension are both addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss is related to in-service acoustic trauma.

2. The Veteran's tinnitus is related to in-service acoustic trauma.



CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2. Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This decision constitutes a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duties to notify or assist is necessary.

In general, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when the Veteran's speech recognition scores on the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2014).  The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Veteran avers that his current hearing loss and tinnitus began in service as they are the direct result of acoustic trauma sustained in service (i.e., gunfire, mortars).  He testified that he was regularly exposed to noise while carrying out his military duties as a field radio repairman in Vietnam.  Bd. Hrg. Tr. at 3; see also DD Form 214.  He explained that his duties also included going out on missions to repair equipment.  Bd. Hrg. Tr. at 6.  Specifically, the Veteran pointed to an incident where he was attacked by enemy mortar in Vietnam as the mortar exploded near him, causing him to experience loss of hearing and ringing in his ears since the incident.  Id. at 3-4.  

Service medical records, to include the entrance and separation examinations, show that the Veteran did not have a hearing loss disability pursuant to VA standards during service or at separation.  The separation examination shows that the Veteran's hearing was within normal limits.  On this record, the Veteran first demonstrates a hearing loss disability pursuant to VA standards at the April 2011 VA examination, meeting the requirements of 38 C.F.R. § 3.385.  At that time, tinnitus was also documented as present.  Thus, the first element of a current disability for the hearing loss and tinnitus claims has been met.  

As mentioned, the Veteran claims that his disabilities are due to acoustic injury sustained during a combat situation.  His statements concerning combat with the enemy implicate 38 U.S.C.A. § 1154(b).  When a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service."  Id.  Section 1154(b)'s presumption may be rebutted only by clear and convincing evidence.  Id. 

Application of section 1154(b) requires a finding that the Veteran was engaged in combat.  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  "The Court has also held that combat status may be determined 'through the receipt of certain recognized military citations or other supportive evidence'. . . The phrase 'other supportive evidence' serves to provide an almost unlimited field of potential evidence to be used to 'support' a determination of combat status."  Gaines, 11 Vet. App. at 359 (quoting West (Carlton) v. Brown, Vet. App. 70, 76 (1994)). 

Although the Veteran did not receive any medals or decorations indicative of combat service, his statements and documented presence in Vietnam during active service are all within the broad scope of evidence available to prove combat status under Gaines.  Thus, the Board finds that the combat presumption of section 1154(b) applies to this case.  It is noted that service connection for posttraumatic stress disorder was granted by the RO based in part on an event which would constitute combat for purposes of § 1154(b).  

Acoustic trauma due to combat or other loud noise has been accepted as satisfying the in-service disease or injury element of claims for service connection for hearing loss and tinnitus.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) (sound of mortars firing); Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (jet aircraft noise).  Based on the service records, and the Veteran's credible statements, and by applying 18 U.S.C.A. § 1154(b), the Board concludes that the Veteran sustained an injury during service, satisfying the second element of both claims on appeal.

The third and last element of the Veteran's claims for service connection is the existence of a causal link - "nexus" - between his acoustic trauma in Vietnam and his present hearing loss and tinnitus.  In this regard, the evidence shows that the April 2011 VA examiner rendered a negative nexus opinion for both disabilities upon review of the claims file and the Veteran.  Specifically, she noted that the Veteran's service records showed normal hearing bilaterally with no evidence of significantly worsened hearing throughout his service.  She drew from literature concluding that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  She indicated that she was unable to speculate as to the actual cause of the Veteran's present hearing loss, though she relayed that there are other factors that can cause hearing loss.  

The April 2011 VA examiner based her opinion on the fact that "there [was] no evidence of acoustic trauma or noise-induced hearing loss during the veteran's military service."  Accordingly, the Board assigns no probative weight to the April 2011 VA examiner's opinion as she incorrectly presumed the lack of acoustic trauma despite the Veteran's credible statements as to his in-service noise exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that a medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning).  Furthermore, under Ledford and Hensley, normal hearings tests during service do not foreclose the possibility of a causal link between post-service hearing loss and an in-service injury.  This undermines the VA examiner's reliance on the absence of hearing loss shown during service and upon separation from service.  After discounting the probative value of this opinion, what remains are the Veteran's competent and credible statements that his hearing loss and tinnitus manifested in service as a result of a mortar explosion experienced in Vietnam during combat.  

The Board has considered the Veteran's combat experience in resolving the issues of service connection for hearing loss and tinnitus.  38 U.S.C.A. § 1154(b); Reeves, 682 F.3d at 999.  Similar to this case, Reeves involved a hearing loss claim by a combat veteran and the Court explained that the Board was "required to apply the section 1154(b) presumption to the separate question of whether he also suffered permanent hearing loss while on active duty.  In short, although the record contained evidence of the cause of Reeves' disability - acoustic trauma from mortar blasts . . . he still had the right to invoke the section 1154(b) presumption in order to show that he incurred the disability itself while in service."  Id. (emphasis in original).  Essentially, by the analysis in Reeves, the combat presumption of section 1154(b) applies not only to prove that the Veteran was exposed to acoustic trauma in Vietnam, but also that he incurred hearing loss and tinnitus during his service in Vietnam. 

The Veteran in this case claims that he incurred hearing loss and tinnitus in service.  While the Veteran did not seek treatment for hearing loss and tinnitus for years after service, he contends that he has experienced decreased hearing and ringing in his ears since exposure to hazardous noise in service, particularly from the mortar explosion.  He is competent to testify to experiencing decreased hearing and ringing in his ears, to include when the onset of such disabilities began, and the Board finds his testimony credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the competent and credible evidence of record indicates that the Veteran has had hearing loss and tinnitus since his military service.  The evidence unfavorable to the Veteran's claim falls short of the "clear and convincing" evidence which, under section 1154(b), is needed to rebut a combat Veteran's account of the origins of his injury.

For the foregoing reasons, the Board finds that the Veteran's hearing loss and tinnitus were incurred in service.  See 38 U.S.C.A. §§ 1154, 5107(b).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Board finds that further evidentiary development is required prior to adjudicating the Veteran's claims for service connection for a skin disability and hypertension.  

With respect to the skin disorder claim, the April 2011 VA examiner's opinion only addressed tinea versicolor and not the other various skin diagnoses of record during the pendency of this appeal.  Thus, additional medical opinion is needed.  In light of the Veteran's testimony regarding fluctuating skin conditions, the Board finds that an examination is necessary to identify the current manifestations of the Veteran's skin disorder.  An opinion must be obtained as to the etiology of such disorders, to include consideration of herbicide exposure.

Prior to rendering an examination, relevant outstanding treatment records should be obtained and associated with the claims folder.  

With respect to the hypertension claim, the Board notes that in March 2013, the Veteran expressed disagreement with the March 2012 rating decision that denied service connection for that disability.  However, the Veteran has not yet been issued a statement of the case.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Take necessary steps to obtain any available outstanding private treatment records from the Veteran's current dermatologist, see Bd. Hrg. Tr. at 13, and his former dermatologist, Dr. S., who was identified as having treated the Veteran shortly after service.  See Bd. Hrg. Tr. at 11-12.  All efforts in this regard should be documented in the claims file.

2. After records development has been accomplished to the extent possible, schedule the Veteran for a VA skin examination to determine the current manifestations and likely etiology of the skin disorders of record and also those currently identified upon examination.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

It should be noted that tinea versicolor was noted upon pre-induction examination and during service in September 1968, but was indicated to have resolved by the time of separation from service.  The April 2011 VA examiner concluded that the tinea versicolor had cured by the 1970s and that the Veteran did not have any recurrence of it since then.  

The Veteran was also treated for skin symptoms on his chest, back, and shoulders, in service.  See May 1968 service treatment record.  He testified that he received treatment in service for the same areas affected by the rash he had at service entry.  See Bd. Tr. Hrg. at 8.  Upon separation examination, the Veteran's skin was normal.  He stated that these rashes have fluctuated in existence; he currently did not have a rash on his back, neck, and shoulders (though he reported having rashes on his face and head).  See id. at 9-11.

The Veteran has offered the theory that his skin disorder is due to Agent Orange/herbicide exposure in Vietnam.  He is presumed to have been exposed to herbicide agents during his military service.  

During the course of the claim, he has received treatment for various skin disorders with diagnoses including rosacea, psoriasis on his face, spider angiomata on his upper back and upper chest, seborrheic keratosis, actinic keratosis, precancerous keratoses on his face, and seborrheic dermatitis.  See private treatment records dated January 2007, April 2010, May 2010; March 2013 VA Agent Orange examination; April 2011 VA skin examination.

The examiner should identify all current skin disorders.  
For each skin disorder found on examination and for the skin disorders noted in the paragraph above, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, to include as a result of the symptomatology therein, in-service herbicide exposure, and/or another event in service.

If the current examiner disagrees with the April 2011 examiner's opinion regarding the status of tinea versicolor, please so state and explain.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3. Issue a statement of the case on the issue of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, and inform the Veteran of his appeal rights.  This issue should only be returned to the Board if the Veteran perfects the appeal.

4. Thereafter, readjudicate the claim for service connection for a skin disability, to include as secondary to herbicide exposure.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


